Exhibit 10.7

 

AMENDMENT NO. 1 TO

SECURITIES PURCHASE AGREEMENT

 

This AMENDMENT NO. 1 TO SECURITIES PURCHASE AGREEMENT (this “Amendment”) is
entered into as of the 10th day of January 2017 (the “Effective Date”), by and
between Tianci International, Inc., a Nevada corporation, (the “Company”), and
Shifang Wan (the “Purchaser”).

 

Recitals

 

WHEREAS, the Company and the Purchaser and other purchasers set forth in Exhibit
B of the Original Agreement entered into a Securities Purchase Agreement, dated
January 4, 2017 (the “Original Agreement”) whereby the Company shall offer an
aggregate of 20,540,000 shares of common stock of the Company to the Purchaser
and the other purchasers set forth in Exhibit B of the Original Agreement who
severally but not jointly entered into the Original Agreement;

 

WHEREAS, the parties desire that the Original Agreement be amended to reflect a
change in certain provisions as specified below;

 

WHEREAS, the Company shall offer an aggregate of offering from 19,532,820 shares
instead of 20,540,000 of common stock of the Company to the Purchasers listed in
Exhibit B of the Original Agreement: and

 

WHEREAS, the Name of Purchaser, Shifang Wan, as listed in Exhibit B of the
Original Agreement, was mistakenly spelled as Cityfang Wan.

 

WHEREAS, pursuant to Section 7.3 of the Original Agreement, such agreement may
not be amended except by a written consent of the Company and the Required
Purchasers, as defined therein.

 

NOW, THEREFORE, in consideration of the foregoing, and of the mutual
representations, warranties, covenants, and agreements herein contained, the
parties hereto agree as follows:

 

Agreement

 

Section 1.        Defined Terms. Unless otherwise indicated herein, all terms
which are capitalized but are not otherwise defined herein shall have the
meaning ascribed to them in the Original Agreement.

 

Section 2.        Amendment to Original Agreement.

The Third Recital of the Original Agreement is hereby amended and restated in
its entirety as follows:

 

WHEREAS, the Company is offering up to 19,532,820 shares of Common Stock to the
Purchasers listed in Exhibit B, who severally but not jointly enters into this
Agreement and makes representations and warranties hereunder;

 

Exhibit B of the Original Agreement is hereby amended and restated in its
entirety as follows:

 

The 42nd Purchaser of the Exhibit B of the Original Agreement is hereby amended
and restated in its entirety as follows:

 

42 12,852,820

万世方

Shifang Wan

深圳市宝安区银田路旭生大厦16B

Unit 16B, Xusheng Building,Yintian Road, Bao'an District, Shenzhen, Guangdong
Province, China

 

Section 3.        Ratifications; Inconsistent Provisions. Except as otherwise
expressly provided herein, the Original Agreement, is, and shall continue to be,
in full force and effect and is hereby ratified and confirmed in all respects,
except that on and after the Effective Date, all references in the Original
Agreement to “this Agreement”, “hereto”, “hereof”, “hereunder” or words of like
import referring to the Original Agreement shall mean the Original Agreement as
amended by this Amendment. Notwithstanding the foregoing to the contrary, to the
extent that there is any inconsistency between the provisions of the Original
Agreement and this Amendment, the provisions of this Amendment shall control and
be binding.

 

Section 4.        Counterparts. This Amendment may be executed in any number of
counterparts, all of which will constitute one and the same instrument and shall
become effective when one or more counterparts have been signed by each of the
parties and delivered to the other party. Facsimile or other electronic
transmission of any signed original document shall be deemed the same as
delivery of an original.

 

[The Remainder of this Page is Blank]

 

 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the day
and year first above written.

 

The Company:
公司

TIANCI INTERNATIONAL, INC.

天赐控股有限公司

      By: /s/ Cuilian Cai     Name: Cuilian Cai 蔡翠莲     Title: Chief Executive
Officer 首席执行官      



The Purchaser: SHIFANG WAN        By:  /s/ Shifang Wan   Name: SHIFANG WAN

 

 

 



 

 